Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method of manufacturing a device comprising multiple ILD via’s and an etching process to expose various areas of the via’s, (Amo, 2003/0006444; Chen et al, 6,319,822; Lon et al., 2015/0235958), it fails to teach either collectively or alone, wherein  the etching the opening and the forming the protective layer are performed such that a bottom surface of the protective layer is wider than the upper surface of the first via.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-3, 5-9, 11, 13-23 are allowed.
Claim #1
Etching the opening and the forming the protective layer are performed such that a bottom surface of the protective layer is wider than the upper surface of the first via sub-pixel unit and the anode layer of the fourth sub-pixel unit is a fourth distance, and the first distance is larger than the fourth distance.

Claim #11
Performing a first etching process to remove a bottom segment of the first protective layer and a bottom segment of the second protective layer; and performing a second etching process to vertically extend the second recess until an upper surface of the gate structure is exposed.

Claim #18
A fourth via that extends a vertically through the second ILD and trough the First ILD wherein the fourth via is electrically coupled to the gate structure


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
03/18/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816